 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 1 of 8 PageID #: 2294



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


VIRENTEM VENTURES, LLC, D/B/A                        ) C.A. No. 18-917-MN
ENOUNCE                                              )
                                                     )
                                                     )
         Plaintiff,                                  ) JURY TRIAL DEMANDED
                                                     )
                      v.                             )
                                                     )
YOUTUBE, LLC; GOOGLE, LLC.                           )
                                                     )
         Defendants.                                 )
                                                     )



     COMBINED JOINT LETTER REGARDING PROTECTIVE ORDER DISPUTES

    Plaintiff Virentem Ventures, LLC (“Plaintiff”) and Defendants YouTube, LLC and Google

LLC (“Defendants”) submit this joint letter pursuant to the Court’s April 3, 2019 order (D.I. 72)

and Section 8(g)(iii) of the Court’s scheduling order in this case (D.I. 69) to set forth the issues in

dispute regarding the Protective Order. There are, broadly, four categories of dispute:

         1.      Definition of “experts” and “professional vendors” (§§ 2.7, 2.15);

         2.      Acquisition Bar (§ 8(c));

         3.      Source Code Access (§§ 9(i), 9(l)); and

         4.      Export Control Provisions (§ 14).

    The parties continue to meet and confer regarding these disputes based on the issues

articulated in these position statements, and will notify the Court promptly if any additional

disputes are resolved prior to the hearing.




{01446230;v1 }                                       1
 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 2 of 8 PageID #: 2295




 ASHBY & GEDDES                           RICHARDS, LAYTON & FINGER, P.A.

 /s/ Andrew C. Mayo                       /s/ Sara M. Metzler
 _____________________________
 John G. Day (#2403)                      Frederick L. Cottrell, III (#2555)
 Andrew C. Mayo (#5207)                   Kelly E. Farnan (# 4395)
 500 Delaware Avenue, 8th Floor           Sara M. Metzler (#6509)
 P.O. Box 1150                            One Rodney Square
 Wilmington, DE 19899                     920 N. King Street
 (302) 654-1888                           Wilmington, DE 19801
 jday@ashbygeddes.com                     (302) 651-7700
 amayo@ashbygeddes.com                    cottrell@rlf.com
                                          farnan@rlf.com
 Attorneys for Plaintiff                  metzler@rlf.com

                                          Attorneys for Defendants YouTube, LLC and
                                          Google LLC
 Dated: May 3, 2019




{01446230;v1 }                        2
 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 3 of 8 PageID #: 2296



  I.    Definition of “experts” and “professional vendors” (§§ 2.7, 2.15)
        Defendants’ Position: As Defendants propose, past or current Party employees, or
current employees of a Party’s competitor should not be permitted to be experts or vendors who
can view confidential material under the Protective Order. This is a commonplace, and common
sense, requirement. OpenPrint LLC v. Brother Int’l Corp., C.A. 18-649-MN, D.I. 25 at §
I(E)(7)(b) (D. Del. Feb. 21, 2019); TrueMail Techs., LLC v. iContact, LLC, C.A. 18-713-MN,
D.I. 27 at ¶ 7 (D. Del. Jan. 22, 2019); Photonic Imaging Solutions, Inc. v. Lorex Tech. Inc., C.A.
18-487-MN, D.I. 30 at § 7(b)(iv)(b) (D. Del. Jan. 18, 2019); see also Gillette Co. v. Dollar Shave
Club, Inc., 2018 WL 3528720, *2 (D. Del. July 23, 2018) (barring disclosure to expert who “was
until recently an employee of one of Plaintiff’s competitors”); Corley v. Google, Inc., 2016 WL
3421402, *2 (N.D. Cal. June 22, 2016) (ruling that “it is usually improper to hire an opponent’s
former employee as an expert” and “it would create an unnecessary risk of competitive harm if
the court permitted Plaintiffs to hire the former employees of Google’s competitors as experts”).
That these cases may not have used the “exact definitions” Defendants’ propose does not make
them inapplicable as Plaintiff contends. Defendants should not have to share confidential,
proprietary and business-sensitive information with their competitors, much less Plaintiff’s
employees. Indeed, that would defeat the whole point of a protective order.
        During the parties’ negotiations, Plaintiff argued its proposal was justified because
Defendants have many competitors. But that cannot justify the risk from disclosure of
Defendants’ confidential and proprietary materials to competitors and to Plaintiff itself. For
example, Plaintiff’s first proposed expert highlights the clear and certain prejudice from
Plaintiff’s proposal. He is the co-founder and principal of a “stealth mode start up[] aiming at
developing and protecting technology in … smarthome friendly appliances,” who is currently
prosecuting at least three patent applications facially related to the asserted and accused
technologies (including accused Nest devices). Notably, while Plaintiff complains of Defendants
objections to Plaintiff’s proposed experts to date, Plaintiff does not identify anything specific in
Defendants’ objections that are actually unfounded. Plaintiff also does not and cannot show the
pool of qualified experts is so small that Defendants should be subject to the certain prejudice
from exposure of its confidential information to competitors and Plaintiff.
        And while Plaintiff asserts that Defendants have not shown “an actual risk of disclosure
or harm,” the reason Plaintiff opposes this provision is so they can disclose these materials to
Defendant’s competitors and Plaintiff’s employees, which is precisely the harm Defendants seek
to avoid. Further, contrary to Plaintiff’s suggestion, Defendants’ proposal does not seek to
preclude a mere “potential competitor” as Plaintiff misleadingly quotes, but rather reasonably
precludes someone whom, at the time of retention, is “anticipated to become an employee of a
Party or of a Party’s competitor.”

Plaintiff’s Position: Defendants’ proposal is overly broad and unjustified in that it seeks a
blanket exclusion of any of the parties’ past employees, or any current or anticipated employee
of any “competitor” from being an expert or professional vendor, regardless of whether such
individual’s prior or anticipated role presents an actual risk of disclosure or harm. This is
unnecessary because Defendants already have the ability to object to any identified individual if
they can articulate the basis of the risk of disclosure, and Defendants should not be allowed to
use the mere fact that an individual is associated with a “competitor” or “potential competitor” to
reject a given expert or professional vendor outright.
        Defendants claim their definitions are “commonplace, and common sense,
requirement[s],” citing five cases. Three involve agreed Protective Orders, none of which


{01446230;v1 }                                   3
    Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 4 of 8 PageID #: 2297



contain the exact definitions Defendants propose: none prohibit former employees and the
TrueMail Techs., LLC definition does not address competitors. Corley v. Google, Inc. is a
Northern District of California case in which the Court opted for the ND Cal model definition
(which did not address “anticipated” employees) because the plaintiff failed to “show ‘specific
harm or prejudice’ [would] result if the court denie[d its requested deviation].” 2016 WL
3421402, *2 (N.D. Cal. June 22, 2016); see MasterObjects Inc. v. Google, Inc., Case No. 11-cv-
01054-LB, 2012 WL 2958227, at *2-3 (N.D. Cal. Jul. 19, 2012)). The Gillette Co. v. Dollar
Shave Club, Inc., 2018 WL 3528720, *2 (D. Del. July 23, 2018) case stands for the
unremarkable proposition that procedures for objecting to experts, like the one the parties have
already agreed to, are sufficient to prevent disclosure to experts about whom an objecting party
can articulate a specific risk of inadvertent disclosure.
        Moreover, there is no dispute that current employees cannot access the other party’s
protected material. Permitting past employees of a party, or current and potential employees of a
competitor to be Experts or Professional Vendors will not require Defendants “to share their
[proprietary] information with their competitors.” Indeed, experts still require Defendants’
approval under section 7.5(a). If Defendants identify a particular risk for a proposed expert, they
may object. If they do so, they “bear the burden of proving that the risk of harm that the
disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s need to
disclose the Protected Material to its Expert.” Defendants’ proposal seeks to sidestep this burden
and instead impose a preemptive restriction on who Plaintiff can use as an expert or vendor.
Defendants’ requested definition is thus contrary to the law regarding when a protective order
may be imposed and who bears the burden to demonstrate good cause for its entry.

 II.    Acquisition Bar (§ 8(c))
Defendants’ Position: As with the prosecution bar, a bar on acquiring related patents is
narrowly tailored to lessen the risk of use, even if inadvertent, of Defendants’ fulsome
production and disclosure of their confidential information in this case. While there is some
authority in this District suggesting that acquisition bars are disfavored, courts have also found
that acquisition bars are appropriate. Inventor Holdings, LLC v. Google, Inc., 2014 WL
4369504, *1 (D. Del. Aug. 27, 2014) (imposing acquisition bar because “it is difficult to envision
circumstances in which the inadvertent disclosure of highly confidential information would not
be a risk”), cf. In re Deutsche Bank Tr. Co. of Ams., 605 F.3d 1373, 1378 (Fed. Cir. 2010)
(recognizing the difficulty of “compartmentaliz[ing] and selectively suppress[ing] information
once learned, no matter how well-intentioned the effort”).
        The risk is more than theoretical here. Virentem’s predecessor-in-interest, EPL Holdings,
Inc. disclosed IP Navigation Group, LLC, a known patent-aggregation company, as an “advisor
to Plaintiff” in a prior lawsuit. EPL Holdings, LLC v. Apple, Inc., N.D. Cal. Case No. 3:12-cv-
04306 (Dkt. 29). Don Hejna, the named inventor on 7 of the 11 patents-in-suit and CEO and
Managing Member of Plaintiff, was also the named inventor on another patent which was
asserted against over 250 defendants by eDekka LLC, an affiliate of monetization firm IP Edge
LLC.1 Moreover, the first technical expert that Plaintiff proposed to disclose Google and
YouTube’s highly confidential information listed as his “IP Experience” “Patent mining and
mapping of old patents to newer domains,” and “Finding of good patents belonging to small

1

http://www.mondaq.com/unitedstates/x/714742/Patent/Former+Enounce+Video+Playback+Patent+Portfolio+at+Iss
ue+in+New+Suit+Against+Alphabet


{01446230;v1 }                                     4
    Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 5 of 8 PageID #: 2298



entities.” The second technical expert plaintiff disclosed is a currently-practicing attorney who
was previously counsel of record for an entity named Blue Spike, which “filed approximately
100 patent infringement lawsuits, including 57 within the Eastern District of Texas between
August and October 2012.” Blue Spike, LLC v. Adobe Sys., Inc., No. 14-CV-01647-YGR, 2015
WL 5542995, at *1 (N.D. Cal. Sept. 18, 2015). Plaintiff notes that Defendants have withdrawn
their preliminary objections to this second expert, however Defendants did so after Plaintiff
represented that he would sign onto the operative Protective Order, which should include the
protections of an Acquisition Bar as Defendants propose.
         Although not raised during the parties’ negotiations on the protective order, during which
Plaintiff instead simply objected to having an acquisition bar at all, Plaintiff now complains that
the “breadth” and nature of “restrictions” in the bar are problematic. Defendants remain willing
to meet and confer with Plaintiff as to these newly raised concerns. But they should not be basis
to reject an acquisition bar altogether.

Plaintiff’s Position: There is no justification for including an acquisition bar, and the one
Defendants propose is overly broad. Defendants must show good cause for including a bar and
also “must show that the information designated to trigger the bar, the scope of activities
prohibited by the bar, the duration of the bar, and the subject matter covered by the bar
reasonably reflect the risk presented by the disclosure of proprietary competitive information.”
In re Deutsche Bank at 1381. Defendants cannot do either. Neither the breadth of the
information that subjects an individual to Defendants’ proposed bar (all non-public information
produced) nor the restrictions on activities (advising regarding acquisition of patents that deal
with any technology analogous to functionality found in Defendants’ Highly Confidential
information – which is likely to be nearly all of the documents produced here) nor the duration (3
years post litigation) are tailored to any potential risk Defendants may identify.
        Acquisition bars are disfavored in this district.2 See e.g., Data Engine Tech. LLC v.
Google Inc., C.A. No. 14-1115-LPS, D.I. No. 33, (D. Del. April 8, 2015); PLL Tech. Inc. v.
Altera Corp., C.A. No. 14-942, D.I. No. 36 (D. Del. April 8, 2015); TQ Beta, LLC v. DISH
Network Corp. et al., C.A. No. 14-848, D.I. No. 32 (D. Del. April 1, 2015). Indeed, Defendants
have previously attempted – and failed – to obtain an acquisition bar in this Court that was far
narrower than what they propose here, which is not a “narrowly tailored” bar on acquiring
related patents as Defendants claim. Data Engine, D.I. No. 31, Ex. 1 at 10.3 In Data Engine,
Defendants asked this Court to impose a bar against involvement in acquiring patents relating to
the technology at issue in the case for assertion against the other party, citing the plaintiff’s and
plaintiff’s counsel’s extensive representation of non-practicing entities. Id. at D.I. No. 31, p. 2.
Even with the limited nature of that proposed acquisition bar, this Court rejected it because the
Court “was not persuaded that the risks identified by Defendant from the absence of such a bar
outweigh the undue prejudice to Plaintiff and Plaintiff's counsel that would result from adoption
of such a bar.” Id. at D.I. No. 33.
        Defendants have made no showing that the absence of the acquisition bar would result in
“a clearly defined and serious injury to” Defendants, let alone done so “with specificity.”
Lesher, 2010 WL 11672187 at *1. As to Plaintiff’s prior litigation, Plaintiff asserted patents it

2
  Defendants’ only cite relating to an acquisition bar is to a special master recommendation. Inventor Holdings, LLC
v. Google, Inc., 2014 WL 4369504, *1 (D. Del. Aug. 27, 2014).
3
  In Data Engine, defendants cited – and the Court rejected –Investor Holdings.


{01446230;v1 }                                           5
 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 6 of 8 PageID #: 2299



had always owned – none were acquired. Plaintiff was precluded from sharing confidential
information with the alleged patent-aggregation company, IP Navigation Group, in that
litigation, and has no current relationship with that entity. Regarding eDekka, Mr. Hejna sold a
patent to eDekka. Mr. Hejna was not involved in the assertion, but even if he was, the proposed
bar does not preclude selling patents in any event.
         As to Google’s comments about Virentem’s “second technical expert [Mr. Anderson],”
they are moot. Defendants have withdrawn any objection to Mr. Anderson provided he agrees to
the protective order ultimately ordered by this Court – regardless of whether it has an acquisition
bar or not. As to Plaintiff’s “first technical expert,” Defendants have maintained their objections
for a variety of reasons, and hence there is no risk of disclosure. Indeed, as with the definition of
expert discussed above, if Defendants have any significant concern of risk they can object to an
expert, and that objection will be resolved with withdrawal of the expert or a determination by
this Court. There is simply no showing here that would justify imposition of an acquisition bar.
         Further, Defendants proposed bar is not “narrowly tailored.” Defendants’ proposal
extends to all “activity related to” acquiring patents or advising or counseling clients regarding
such acquisitions, and that broad set of activities is prohibited regardless of whether the intention
was to assert such acquired patents against Defendants. The proposed bar is not even limited to
“related patents,” but instead extends to “any technology analogous to functionality found in the
Google or YouTube technical information … reviewed or learned by [the person subject to the
bar].” The acquisition bar should be rejected in its entirety.
III.     Source Code Access (§§ 9(i), 9(l)) Plaintiff’s Position:
Plaintiff’s Position: Plaintiff requests that authorized persons be permitted to use end-to-end
encrypted live video chat services to view and discuss printed source code. Two Bunsow De
Mory attorneys working on infringement in this matter work remotely and have infants and
multiple children under five at home. It would be very burdensome for them to travel to
Redwood City every time they need to view source code. End-to-end encryption of live video
chat services is sufficient protection against potential interception of the video chat. Plaintiff has
offered revised language explicitly limiting its end-to-end encrypted live video chat proposal to
printed source code, mooting most of Defendants’ concerns. Defendants’ complaints regarding
lack of “ability to monitor” the chats are meritless – they cannot monitor conditions while
authorized persons view printouts in authorized locations anyway. The encrypted chat proposal
is no different.
         Plaintiff also seeks to have the source code computer available in Defendants’ counsel’s
office, where it is currently securely located, for select depositions to avoid having only portions
of files available for questioning. Making the code available for deposition where it currently
resides will eliminate unnecessary roadblocks in discovery without risk or burden to Defendants.
There are more than 23,000 files currently available for inspection on the Computer and the
number of pages that can be printed is limited to 500. Even if a reasonable number of additional
pages is allowed, there will undoubtedly be situations in which a deponent or questioning
attorney need to reference lines of code other than those printed through the request procedures.

Defendants’ Position: The availability of the source code in counsel’s offices belies any need
to stream that code to outside participants by video chat as Plaintiff proposes (§ 9(i)). Source
code is among the most important and confidential information that Defendants possess. Drone
Techs., Inc. v. Parrot S.A., 838 F.3d 1283, 1300 n.13 (Fed. Cir. 2016) (“[I]t is well recognized


{01446230;v1 }                                    6
 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 7 of 8 PageID #: 2300



among lower courts that source code requires additional protections to prevent improper
disclosure because it is often a company’s most sensitive and most valuable property.”). If
Defendants’ source code were to be exposed, even inadvertently, Defendants would face
potentially devastating competitive harm. Id. (advising caution regarding the “significant
consequences that might result from unauthorized or inadvertent disclosure” of source code).
Plaintiff’s unorthodox suggested methodology offers no discernable safeguards or ability to
monitor who is on the other side of the video chat or what they are doing with any streamed
images, including copying or recording them through screen captures. Indeed, this proposal runs
directly counter to the parties’ agreement that the Source Code Computer shall not have Internet
or network access and shall not create transfers to any outside media, and to their agreement not
to use or possess, inter alia, any camera-enabled device while accessing the Source Code
Computer. § 9(c).
        Further, during the negotiation process, Defendants offered to increase the number of
allowable printed copies of source code in order to address Plaintiff’s stated needs for streaming
Defendants’ source code using video chat services, and to allow that source code can be securely
transported to the home offices of the two attorneys with children that work remotely, provided
that the remaining source code protections can be complied with under the Protective Order.
While Plaintiff rejected Defendants’ offers, which would moot Plaintiff’s complaints,
Defendants remain willing to compromise on this issue. This is a far more practical and secure
solution than Plaintiff’s unprecedented proposal to allow source code to be streamed
electronically over video chat.
        Plaintiff’s demand that the secured Source Code Computer be used during the course of
depositions (§ 9(l)) again introduces an unnecessary security risk. The Protective Order already
contains mutually-agreed provisions for the printing of portions of source code, including a
procedure for requests to print more than 25 consecutive pages or more than 500 pages total.
Plaintiff provides no basis for its conclusory assertion that the printed copies of Defendants’
source code will be insufficient at deposition to require that the entirety of the source code be
made available outside of the highly secured and stationary location it will otherwise occupy.
OpenTv, Inc. v. Apple, Inc., 2014 WL 5079343, *3 (N.D. Cal. Oct. 9, 2014) (denying request to
require source code computer at depositions). Moreover, Plaintiff’s proposal fails to consider
not only the logistical concerns attendant with transporting a secured computer to other locations,
but also the difficulty of a clear record of what a deponent is being asked about during the
deposition when an entire code base is available. The Court should accordingly decline to adopt
Plaintiff’s proposed § 9(l).

 IV.    Export Control Provisions (§ 14)
Plaintiff’s Position: Plaintiff’s proposal that a producing party “shall be responsible for
identifying any such controlled technical data” and the receiving party “shall take measures
necessary to ensure compliance” is supported by the Federal Judicial Center Patent Case
Management Judicial Guide, Third Edition (2016). The producing party is the only party able to
properly identify material subject to export control, and accurate identification of those
documents and applicable regulations (for example, ITAR, EAR, etc.) will allow for appropriate
protections. Below, Defendants suggest export control laws would only restrict export “to
embargoed countries and nationals of those countries, of which Canada is not included” yet U.S.
export control laws, and the language of the protective order, are not so narrow. Defendants’
overly restrictive proposal would require treating all Protected Materials as subject to export
control, including non-technical documents. Defendants’ proposal needlessly restricts counsel or


{01446230;v1 }                                  7
 Case 1:18-cv-00917-MN Document 80 Filed 05/03/19 Page 8 of 8 PageID #: 2301



approved experts from viewing any Protected Material while traveling in a foreign country
(including Canada), and requires additional vetting of vendors to ensure no access by non-US
persons, including individuals legally working in the U.S. on a work visa, all of which are
unnecessary and unjustified and have the potential to add to the expense of the litigation.
        Defendants have not made a showing as to whether any technical documents to be
produced are actually subject to any export control regulations. Thus, Defendants’ complaints
about burden of on a document-by-document basis ring hollow. While Defendants’ documents
themselves may not need to leave the U.S. in the ordinary course, data storage requirements,
including of those of vendors (discovery vendors, court reporters, etc.), are implicated for export
control compliance.

Defendants’ Position: On Monday, April 29, less than a week before the deadline to submit
briefing on the disputed provisions in the Protective Order, and a month after the parties had
otherwise completed a lengthy negotiation process, Plaintiff proposed additional requirements
for Defendants to provide additional disclosures concerning data and information subject to the
Export Control provisions (§ 14). Plaintiff now seeks to force Defendants to mark, apparently on
a document by document basis, the applicable export control provisions. Such a process is not
possible given the volume of documents likely to be produced in this litigation, some of which
include encryption software that may be subject to export control. It would be overly
burdensome for Defendants to have to review each document for export control purposes where
Plaintiff’s broad infringement accusations implicate various technology areas.
        Plaintiff has suggested that the present export control requirements “artificially restricts
the pool of possible experts.” This misunderstands the situation. Regardless of the expert
control provision included in the protective order, each person and party is required to abide by
U.S. export control law and regulations. In any event, presumably, this relates to Plaintiff’s
disclosure of Dr. Zavadsky, who resides in Canada, as a proposed expert. However, Defendants
lodged several objections to Dr. Zavadsky viewing highly confidential information produced in
this case, and Plaintiff never even attempted to meet and confer to resolve any of them. Thus,
Plaintiff’s assertion that the present export control provisions restrict its expert candidate pool is
a red herring. Moreover, while Plaintiff complains generally about the scope of export control
laws and language of the Protective Order, the fact of the matter is that the fact of the matter is
that the relevant export control provisions concerning the encryption technology at issue here
would only apply to embargoed countries and nationals of those countries, of which Canada is
not included. Plaintiff has not provided any further justification for placing additional burdens
on Defendants in protecting the movement of their highly confidential technical information
outside of the United States, nor can it. Indeed, Plaintiff and Plaintiff’s counsel are based in the
San Francisco Bay Area, as are Defendants.




{01446230;v1 }                                    8
